            Case 2:06-cv-01644-JCM-PAL Document 67 Filed 11/02/18 Page 1 of 4



     Andrew S. Hudson
1    DC Bar No. 996294, admitted per LR IA 11-3
2    Karen S. Hobbs
     DC Bar No. 469817, admitted per LR IA 11-3
3    FEDERAL TRADE COMMISSION
     600 Pennsylvania Ave., NW, CC-8528
4
     Washington, DC 20580
5    (202) 326-2213 / ahudson@ftc.gov
     (202) 326-3587 / khobbs@ftc.gov
6
7    Attorneys for Plaintiff
     Federal Trade Commission
8
                                 UNITED STATES DISTRICT COURT
9
                                      DISTRICT OF NEVADA
10
     FEDERAL TRADE COMMISSION,                      )          Case No. 2:06-CV-1644-JCM-PAL
11
                                                    )
12                          Plaintiff,              )       STIPULATION TO EXTEND
                                                    )          HEARING DATE FOR
13   v.                                             )       EMERGENCY MOTION FOR
14   INTERBILL, LTD. et al.
                                                    )        PROTECTIVE ORDER BY
                                                    )      DEFENDANT THOMAS WELLS,
15                                                  )      MOVANT PRIORITY PAYOUT
                            Defendants.
16                                                  )                 CORP.
                                                    )             (First Request)
17                                                  )
18
19          IT IS HEREBY STIPULATED by and between the parties, Plaintiff Federal Trade
20   Commission (“FTC”), Defendant Thomas Wells, and Movant Priority Payout Corp. (collectively
21   “the Parties”), by and through their respective counsel of record, that the date for the hearing on
22   the Emergency Motion for Protective Order [ECF No. 62], currently set for November 6, 2018,
23   should be continued for a period of at least 45 days. The Parties are engaged in active settlement
24   discussions regarding a final order that would resolve all matters in dispute between them. A
25   continuance of the hearing would allow the Parties to focus on their negotiations, and avoid the
26   expenditure of time and resources—both the Parties’ and the Court’s—on a dispute that
27   settlement would render moot. Thus there is good cause for the Court to continue the hearing.
28
            Case 2:06-cv-01644-JCM-PAL Document 67 Filed 11/02/18 Page 2 of 4




1    This is the Parties’ first stipulation and request to extend the hearing date, and is not sought for
2    reasons of delay or for any improper purpose.
3            IT IS FURTHER STIPULATED that the Parties shall have the option to appear for the
4    hearing on the Emergency Motion for Protective Order by telephone.
5
6    SO STIPULATED AND AGREED:

7    FOR PLAINTIFF:
     FEDERAL TRADE COMMISSION
8
9
10    /s/ Andrew S. Hudson                                          Date: November 2, 2018
     ANDREW S. HUDSON
11   KAREN S. HOBBS
12   Federal Trade Commission
     600 Pennsylvania Ave., NW
13   Mailstop CC-8528
     Washington, DC 20580
14   (202) 326-2213 / ahudson@ftc.gov
15   (202) 326-3587 / khobbs@ftc.gov
     Attorneys for Plaintiff
16
17   FOR DEFENDANT AND MOVANT:
18
19   _/s/ Theodore F. Monroe (with permission)__                    Date: November 2, 2018
     J. MALCOLM DEVOY, ESQ.
20
     DeVoy Law P.C.
21   2575 Montessouri Street, Suite 201
     Las Vegas, NV 89117
22   (702) 706-3051 / ecf@devoylaw.com
23
24   THEODORE F. MONROE, ESQ. (admitted pro hac vice)
     The Law Offices of Theodore F. Monroe
25   800 West 6th St., Suite 500
     Los Angeles, CA 90017
26   (213) 233-2272 / monroe@tmflaw.com
27   Attorneys for Defendants Thomas Wells
      and Interbill, Ltd. and its successor,
28    Priority Payout Corp.


                                                       2
           Case 2:06-cv-01644-JCM-PAL Document 67 Filed 11/02/18 Page 3 of 4




1                                        [PROPOSED] ORDER
2           For good cause appearing, the Parties’ foregoing stipulation is GRANTED.            It is
3    ORDERED that the hearing scheduled in this matter for November 6, 2018 at 1:45 p.m. is
4    VACATED, and such hearing is re-set to the date and time set forth below:
5
6    Date: January 8, 2019                                  Time: 1:45 p.m., in Courtroom 3B
7
8           Additionally, the Parties’ counsel shall have permission to appear telephonically at this
9    rescheduled    hearing,   and    shall   make       arrangements   with   chambers   for   such
10   telephonic appearances before the hearing date by contacting Jeff Miller at (702) 464-5570 no
11   later than 4:00 p.m. January 4, 2019.
12   Dated this    2nd      day of             November                 , 2018.
13
14
15
                                                            UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
